DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on May 03, 2022 for application number 17/735,923. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 04, 2022 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
Claims 1-18 are pending in this application.
Claims 1-18 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuqua – (US 2012/0210985 A1), in view of Larsson – (US 2012/0059572 A1).

Regarding claim 1, Fuqua (Figs. 3 and 7) disclose:
A method of operating a fuel-injected two-stroke cycle ([0025-0027]), opposed-piston engine (49) comprising:
a supercharger (110: [0029]) coupled to pump air to cylinders (50) of the engine (49) through a charge air cooler (127), the method comprising:
injecting fuel into the engine (49) while operating the engine (49) in a two-stroke cycle mode ([0006]);
operating the supercharger (110) to provide a mass airflow to the engine (49) (Fig. 3: [0029]);
ceasing fuel injection into the engine (49) while motoring the engine (49) ([0015]).
But Fuqua does not explicitly show/discloses the following limitations:
A) An aftertreatment system of thermally-activated devices coupled to receive exhaust from the cylinders and transporting a mass exhaust flow from an outlet of the engine to an inlet of the aftertreatment system.

B) Maintaining a thermal state of the mass exhaust flow to sustain thermal activation of one or more of the aftertreatment system devices during deceleration or motoring of the engine by operating the supercharger to reduce the mass airflow to the engine.

However, regarding limitations (A) above, Larsson teaches that:
1) An exhaust gas temperature of the engine 10 is controlled during interruption of fuel supply to the engine 10 (Larsson [0027]).
2) It is a favorable strategy for keeping the temperature in the exhaust gas aftertreatment system high while the engine is not generating higher negative or positive torque to minimize the cold air gas flow through the engine and the exhaust gas aftertreatment system (Larsson [0034]).
3) Larsson teaches a control strategy to keep the exhaust gas temperature high enough to maintain the components (i.e. particulate filter and NOx catalytic converter) in the exhaust aftertreatment system operative and/or stable ([0037 and 0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua incorporating an aftertreatment device as taught by Larsson because it’s obvious combining prior art elements according to known methods to yield predictable results and use known techniques to improve similar devices (i.e. engine aftertreatment devices) in the same way.

Further on, regarding limitations (B) above, it is noted that it refers to a condition achieved by some control measures, while the condition is very broadly worded. Any mass airflow can be regarded as being reduced with respect to higher mass flow values. Still further, Larsson also teaches that favorably, the gas flow through the exhaust gas aftertreatment system can be reduced, so that the exhaust gas aftertreatment system is exposed only to small amounts of gas which might probably cool the system components ([0011]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua in view Larsson further incorporating the additional steps because any mass airflow can be regarded as being reduced with respect to higher mass flow values and avoid excessive cooling of the exhaust gas aftertreatment components ([0034]).

Regarding claim 7, Fuqua (Figs. 3 and 7) disclose:
A method of operating a two-stroke fuel-injected ([0025-0027]), opposed-piston engine (49) comprising:
a supercharger (110: [0029]) coupled to pump air to cylinders (50) of the engine (49) through a charge air cooler (127), the method comprising:
injecting fuel into the engine (49) while operating the engine (49) in a two-stroke cycle mode ([0006]);
operating the supercharger (110) to provide a mass airflow to the engine (49) (Fig. 3: [0029]);
ceasing fuel injection into the engine (49) while operating the engine (49) ([0015]).
But Fuqua does not explicitly show/discloses the following limitations:
A) An aftertreatment system of thermally-activated devices coupled to receive exhaust from the cylinders and transporting a mass exhaust flow from an outlet of the engine to an inlet of the aftertreatment system.

B) Maintaining a thermal state of the mass exhaust flow to sustain thermal activation of one or more of the aftertreatment system devices during deceleration or motoring of the engine by operating the supercharger to reduce the mass airflow to the engine.

However, regarding limitations (A) above, Larsson teaches that:
1) An exhaust gas temperature of the engine 10 is controlled during interruption of fuel supply to the engine 10 (Larsson [0027]).
2) It is a favorable strategy for keeping the temperature in the exhaust gas aftertreatment system high while the engine is not generating higher negative or positive torque to minimize the cold air gas flow through the engine and the exhaust gas aftertreatment system (Larsson [0034]).
3) Larsson teaches a control strategy to keep the exhaust gas temperature high enough to maintain the components (i.e. particulate filter and NOx catalytic converter) in the exhaust aftertreatment system operative and/or stable ([0037 and 0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua incorporating an aftertreatment device as taught by Larsson because it’s obvious combining prior art elements according to known methods to yield predictable results and use known techniques to improve similar devices (i.e. engine aftertreatment devices) in the same way.

Further on, regarding limitations (B) above, it is noted that it refers to a condition achieved by some control measures, while the condition is very broadly worded. Any mass airflow can be regarded as being reduced with respect to higher mass flow values. Still further, Larsson also teaches that favorably, the gas flow through the exhaust gas aftertreatment system can be reduced, so that the exhaust gas aftertreatment system is exposed only to small amounts of gas which might probably cool the system components ([0011]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua in view Larsson further incorporating the additional steps because any mass airflow can be regarded as being reduced with respect to higher mass flow values and avoid excessive cooling of the exhaust gas aftertreatment components ([0034]).

Regarding claim 13, Fuqua (Figs. 3 and 7) disclose:
A method of operating a two-stroke fuel-injected ([0025-0027]), opposed-piston engine (49) comprising:
a supercharger (110: [0029]) coupled to pump air to cylinders (50) of the engine (49) through a charge air cooler (127), the method comprising:
injecting fuel into the engine (49) while operating the engine (49) in a two-stroke cycle mode ([0006]);
operating the supercharger (110) to provide a mass airflow to the engine (49) (Fig. 3: [0029]);
ceasing fuel injection into the engine (49) ([0015]).
But Fuqua does not explicitly show/discloses the following limitations:
A) An aftertreatment system of thermally-activated devices coupled to receive exhaust from the cylinders and transporting a mass exhaust flow from an outlet of the engine to an inlet of the aftertreatment system.

B) Maintaining a thermal state of the mass exhaust flow to sustain thermal activation of one or more of the aftertreatment system devices during deceleration or motoring of the engine by operating the supercharger to reduce the mass airflow to the engine.
C) ceasing fuel injection in response to the exhaust flow reduction condition of engine operation

However, regarding limitations (A) above, Larsson teaches that:
1) An exhaust gas temperature of the engine 10 is controlled during interruption of fuel supply to the engine 10 (Larsson [0027]).
2) It is a favorable strategy for keeping the temperature in the exhaust gas aftertreatment system high while the engine is not generating higher negative or positive torque to minimize the cold air gas flow through the engine and the exhaust gas aftertreatment system (Larsson [0034]).
3) Larsson teaches a control strategy to keep the exhaust gas temperature high enough to maintain the components (i.e. particulate filter and NOx catalytic converter) in the exhaust aftertreatment system operative and/or stable ([0037 and 0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua incorporating an aftertreatment device as taught by Larsson because it’s obvious combining prior art elements according to known methods to yield predictable results and use known techniques to improve similar devices (i.e. engine aftertreatment devices) in the same way.

Further on, regarding limitations (B)-(C) above, it is noted that it refers to a condition achieved by some control measures, while the condition is very broadly worded. Any mass airflow can be regarded as being reduced with respect to higher mass flow values. Still further, Larsson also teaches that favorably, the gas flow through the exhaust gas aftertreatment system can be reduced, so that the exhaust gas aftertreatment system is exposed only to small amounts of gas which might probably cool the system components ([0011]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua in view Larsson further incorporating the additional steps because any mass airflow can be regarded as being reduced with respect to higher mass flow values and avoid excessive cooling of the exhaust gas aftertreatment components ([0034]).

Regarding claim 2, Fuqua in view of Larsson disclose the method according to claim 1, and further on Fuqua also discloses:
wherein the portion of the mass airflow recirculated to the inlet of the supercharger (110) is obtained downstream of an outlet of the charge air cooler (127) (Fuqua Fig. 3: [0029]).

Regarding claim 3, Fuqua in view of Larsson disclose the method according to claim 2, and further on Fuqua also discloses:
reducing the mass exhaust flow to the aftertreatment system during motoring of the engine (Larsson [0037 and 0039]).

Regarding claim 4, Fuqua in view of Larsson disclose the method according to claim 1, and further on Fuqua also discloses:
wherein the mass airflow includes recirculated exhaust flow and wherein the portion of the mass airflow recirculated to the supercharger is obtained downstream of the charge air cooler (Fuqua Fig. 3: [0015, 0027, 0029 and 0039]).

Regarding claim 5, Fuqua in view of Larsson disclose the method according to claim 4, and further on Fuqua also discloses:
reducing the mass exhaust flow to the inlet of the aftertreatment system during motoring of the engine (Larsson [0037 and 0039]).

Regarding claim 6, Fuqua in view of Larsson disclose the method according to claim 5, and further on Fuqua also discloses:
reducing the recirculated exhaust flow during motoring of the engine (Larsson [0037 and 0039]).

Regarding claim 8, Fuqua in view of Larsson disclose the method according to claim 7, and further on Fuqua also discloses:
wherein the mass airflow to the engine is reduced by recirculating a portion of the mass airflow obtained downstream of an outlet of the charge air cooler to an inlet of the supercharger (Fuqua Fig. 3: [0029]).

Regarding claim 9, Fuqua in view of Larsson disclose the method according to claim 8, and further on Fuqua also discloses:
reducing the mass exhaust flow to the aftertreatment system during cessation of fuel injection (Larsson [0037 and 0039]).

Regarding claim 10, Fuqua in view of Larsson disclose the method according to claim 7, and further on Fuqua also discloses:
wherein the mass airflow includes recirculated exhaust flow (Fuqua Fig. 3: [0015, 0027, 0029 and 0039]).

Regarding claim 11, Fuqua in view of Larsson disclose the method according to claim 10, and further on Fuqua also discloses:
reducing the mass exhaust flow to the aftertreatment system during cessation of fuel injection (Larsson [0037 and 0039]).

Regarding claim 12, Fuqua in view of Larsson disclose the method according to claim 11, and further on Fuqua also discloses:
reducing the recirculated exhaust flow during cessation of fuel injection (Larsson [0037 and 0039]).

Regarding claim 14, Fuqua in view of Larsson disclose the method according to claim 13, and further on Fuqua also discloses:
wherein the mass airflow to the inlet of the engine is reduced by recirculating a portion of the mass airflow to an inlet of the supercharger obtained downstream of an outlet of the charge air cooler (Fuqua Fig. 3: [0029]).

Regarding claim 15, Fuqua in view of Larsson disclose the method according to claim 14, and further on Fuqua also discloses:
reducing the mass exhaust flow to the aftertreatment system during the exhaust reduction condition of operation (Larsson [0037 and 0039]).

Regarding claim 16, Fuqua in view of Larsson disclose the method according to claim 13, and further on Fuqua also discloses:
wherein the mass airflow includes recirculated exhaust flow (Fuqua Fig. 3: [0015, 0027, 0029 and 0039]).

Regarding claim 17, Fuqua in view of Larsson disclose the method according to claim 16, and further on Fuqua also discloses:
reducing the mass exhaust flow to the inlet of the aftertreatment system during the exhaust reduction condition of operation (Larsson [0037 and 0039]).

Regarding claim 18, Fuqua in view of Larsson disclose the method according to claim 17, and further on Fuqua also discloses:
reducing the recirculated exhaust flow during the exhaust reduction condition of operation (Larsson [0037 and 0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747